PER CURIAM.
The State took this appeal and at the same time filed its petition for writ of cer-tiorari, both appeal and certiorari questioning the decision of the District Court of Appeal, Second District, in Robinson v. State, reported in 124 So.2d 714 (Fla.App.1960).
We granted certiorari under our authority- to entertain such petitions from any decision which affected a class of constitutional officers and have this day filed an opinion in that cause. We have, therefore, concluded that we have no jurisdiction in the instant appeal and the same is hereby dismissed sua sponte.
ROBERTS, C. J., and TERRELL, THOMAS, HOBSON, DREW, THOR-NAL and O’CONNELL, JJ., concur.